Case: 13-15626   Date Filed: 01/26/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15626
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cv-22847-KMM



VINCENT VICTOR ROGGIO,
Restricted Filer,

                                                        Petitioner - Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                       Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 26, 2015)

Before WILSON, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 13-15626        Date Filed: 01/26/2015       Page: 2 of 6


       Vincent Victor Roggio, a former federal prisoner proceeding pro se, appeals

the district court’s denial of his 28 U.S.C. § 1651 petition for a writ of error coram

nobis. On appeal, Roggio argues, among other things, that the district court erred

by ruling that his petition was procedurally barred before considering the merits of

the constitutional arguments in his petition, which no court had ruled on in

previous filings. 1

       Because we find no abuse of discretion, we affirm.

                                                 I.

       The following is a brief summary of Roggio’s collateral attacks on his

criminal convictions that occurred over the course of approximately 25 years. In

1987, a jury convicted Roggio on three counts of mail fraud and four counts of

submitting false statements to a bank. The district court imposed a total custodial

sentence of twelve years and a five-year term of probation. In 1989, Roggio

appealed his convictions, but we affirmed. Roggio was released from prison in

September 1994 and has since finished serving his total sentence.




       1
          Roggio also moved the district court to: 1) correct his sentence under Fed. R. Crim. P.
35(a); 2) take judicial notice of the illegality of his convictions; and 3) reconsider the denial of
his coram nobis petition, including the order of denial in his notice of appeal. Additionally, the
district court barred him from filing future pleadings without the court’s consent. However, he
fails to argue in his appellate brief that the district court erred in any of these respects, and,
accordingly, he has abandoned these claims on appeal. See Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (per curiam) (“[I]ssues not briefed on appeal by a pro se litigant are deemed
abandoned.”).
                                                 2
              Case: 13-15626     Date Filed: 01/26/2015    Page: 3 of 6


      While incarcerated, Roggio filed multiple 28 U.S.C. § 2255 motions,

motions to dismiss the underlying indictments, and other attacks on his

convictions. In these various motions, Roggio primarily presented claims

regarding the following: 1) pretrial government misconduct; 2) defective

indictment; 3) government misconduct during trial; 4) improper prosecutorial

theory; 5) improper jury instructions; 6) ineffective legal representation; and 7)

prior claims that he alleged were not addressed on the merits. Each of these filings

was dismissed or denied.

      Roggio filed the instant pro se petition for a writ of error coram nobis in

August 2011, raising various challenges to the indictment charging him with

making false statements to federally insured banks; various challenges to his

convictions; claims of ineffective assistance of counsel; and a claim that his

convictions and related information have tarnished his reputation since his

custodial and supervised release sentences ended, causing him a “civil disability.”

The government moved to dismiss Roggio’s petition and the district court granted

its motion. Roggio moved the court to reconsider, but the district court denied his

motion.

                                          II.

      We review a district court’s denial of a petition for a writ of error coram

nobis for abuse of discretion. Alikhani v. United States, 200 F.3d 732, 734 (11th


                                          3
               Case: 13-15626     Date Filed: 01/26/2015    Page: 4 of 6


Cir. 2000) (per curiam). The All Writs Act, 28 U.S.C. § 1651(a), provides federal

courts the authority to issue writs of error coram nobis. United States v. Mills, 221

F.3d 1201, 1203 (11th Cir. 2000). “A writ of error coram nobis is a remedy

available to vacate a conviction when the petitioner has served his sentence and is

no longer in custody, as is required for post-conviction relief under 28 U.S.C. §

2255.” United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002) (per curiam).

“The writ of error coram nobis is an extraordinary remedy of last resort available

only in compelling circumstances where necessary to achieve justice.” Mills, 221

F.3d at 1203. Because of the availability of habeas review, we have recognized

that it is “difficult to conceive of a situation in a federal criminal case today where

coram nobis relief would be necessary or appropriate.” Lowery v. United States,

956 F.2d 227, 229 (11th Cir. 1992) (per curiam) (internal quotation marks

omitted).

      Under our case law, the bar for granting a petition for a writ of error coram

nobis is high. Alikhani, 200 F.3d at 734. A petitioner may only obtain coram

nobis relief where: 1) “there is and was no other available avenue of relief”; and 2)

“the error involves a matter of fact of the most fundamental character which has

not been put in issue or passed upon and which renders the proceeding itself

irregular and invalid.” Id. (internal quotation marks omitted). “Such errors do not

include prejudicial misconduct in the course of the trial, the misbehavior or


                                           4
                 Case: 13-15626       Date Filed: 01/26/2015       Page: 5 of 6


partiality of jurors, and newly discovered evidence.” Mills, 221 F.3d at 1204

(internal quotation marks omitted). We have further explained that “courts may

consider coram nobis petitions only where . . . the petitioner presents sound

reasons for failing to seek relief earlier.” Id.

      A review of the record establishes that all of the claims raised in Roggio’s

instant petition are claims that have been raised previously, all of which were

resolved unfavorably to him, with the exception of his Brady2 violation claim.

While Roggio is a former federal prisoner that is no longer in custody for the

purposes of § 2255, Roggio has failed to demonstrate (with exception to his Brady

claim) that any “error[s] involve[d] . . . matter[s] of fact of the most fundamental

character which ha[ve] not been put in issue or passed upon . . . ” Alikhani, 200

F.3d at 734.

      Finally, with respect to Roggio’s Brady violation claim, Roggio failed to

present any reason, let alone reasons that are sound, for failing to raise this claim at

any point between the time he became aware of the claimed violation and the filing

of the instant petition. Id. In the absence of such, this claim is not an acceptable

basis for a writ of error coram nobis. Mills, 221 F.3d at 1204. Consequently,

Roggio has failed to show that he is entitled to this extraordinary remedy.




      2
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
                                               5
              Case: 13-15626     Date Filed: 01/26/2015    Page: 6 of 6


Therefore, the district court did not abuse its discretion. Accordingly, we affirm

the district court’s denial of Roggio’s petition for writ of error coram nobis.

      AFFIRMED.




                                           6